DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Pub No.:  20140252938 (“Kim et al.”).

	Regarding Claim 1, Kim et al. discloses a refrigerator comprising:
a main body (1) including a storage compartment (10);
a plurality of storage containers (100) installed in the storage compartment and positioned side by side from left to right;
a support plate (114) installed between the plurality of storage containers (100);
a cover (140) covering opened upper surfaces of the plurality of storage containers; 
a sliding shelf (120) slidably installed on the cover (140); and
a shelf support (152) positioned at an upper surface of the support plate (114),
wherein the shelf support (152) upwardly protrudes from the upper surface of the support plate (114). the shelf support (152) being a roller that contacts a lower surface of the sliding shelf (120) and performs a rolling motion, the shelf support (152) being configured to prevent deformation due to sagging of the sliding shelf (120).
Regarding Claims 3,Kim et al. discloses auxiliary roller at the lower surface of the sliding shelf, wherein the auxiliary roller (158) downwardly protrudes from  rear lower surface of the sliding shelf (120), wherein the auxiliary roller (158) contacts the upper surface of the support plate(114) and performs a rolling motion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.:  20140252938 (“Kim et al.”) in view of U.S. Patent No.: US 5556182 (“Lai”).
 Regarding Claim 4, Kim et al. discloses a refrigerator comprising:
a main body (1) including a storage compartment (10);
a plurality of storage containers (100) installed in the storage compartment and positioned side by side from left to right;
a support plate (114) installed between the plurality of storage containers (100);
a cover (140) covering opened upper surfaces of the plurality of storage containers; 
a sliding shelf (120) slidably installed on the cover (140); and
a shelf support (152) positioned at an upper surface of the support plate (114); and a rail member rails (130); wherein guide parts or  guide portions are respectively formed on both sides of a front portion of the sliding shelf ([0060]),

Kim et al. discloses the claimed invention but does not disclose the rail member fixed to the inner wall of the main body.
Kim et al. demonstrates it’s known in the art to provide a rail members on the inside of a main body where the rail members (22) respectively fixed to inner surfaces of left and right side wails of the main body, the rail members (22) each having a rail groove, wherein a rail roller(28) is installed at a front portion of the rail groove,
wherein guide rollers (27) are respectively positioned on both sides of a rear portion of the siding shelf, wherein the guide rollers (27) are coupled to the rail grooves,
wherein the guide portions (end of the rails) are coupled to the rail rollers (as seen in Fig.4) , wherein a cutting portion (along the top of 22) is formed at an upper front portion of the rail member, wherein the cutting portion communicates with the rail groove, and wherein an upper portion of the cutting portion is opened (as seen in Fig. 4).
It would have been obvious to one having skill in the art before the effective filing date of the invention that each end portion of the sliding shelf could be configured with a guide roller and each side of the main body having a rail member with a rail groove, to assist with the movement of the sliding shelf (as demonstrated by Lai, col. 3: lines 10-40).
Claims 5-6 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub Kim et al. as applied to claim 1 above, alone. 
Regarding Claim 5,  KIM et al. wherein the storage compartment includes two storage compartments, wherein the cover (140)  but does not disclose two cover  It would have been obvious to one having skill in the art before the effective filing date of the invention that the cover could be covered as a separate covers one end supported by the main body and the other end supported by the support plate,  to cover the drawer openings, as is well known in the art. As modified,  wherein one side of the cover is supported by the main body, and wherein another side of the cover is supported by the support plate.
Regarding Claim 6, wherein edges at both ends of a rear portion of the cover (140) are chamfered (as seen in Fig. 4).; such a modification would only require a change of shape, which would not distinct over the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637